Citation Nr: 0901982	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-10 481	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to eligibility for educational benefits under 
Chapter 30, Title 38, United States Code.




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1976 to November 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  

In his April 2007 substantive appeal, the veteran stated that 
he was not filing for educational benefits under Chapter 30, 
the Montgomery GI Bill.  However, he also checked the box 
indicating that he wished to continue his appeal as to 
eligibility under Chapter 30, and has not subsequently 
withdrawn that appeal.  Accordingly, the Board will decide 
this issue.  Entitlement to educational benefits under other 
VA programs is not an issue properly before the Board at this 
time.  The Board notes that the veteran indicated on his 
December 2006 VA Form 22-1990 that he was unsure which 
education benefit applied to him.  The Board refers the issue 
of consideration for any other VA educational benefits under 
a different program to the RO for any necessary development. 


FINDINGS OF FACT

1.  The veteran served on active duty from March 1976 to 
November 1980.

2.  The veteran did not have service in the Selected Reserve.  


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, have not been met.  38 U.S.C.A. §§ 3011, 3012 (West 
2002 & Supp. 2008); 38 C.F.R. § 21.7042 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines 
procedural assistance VA must provide to claimants in certain 
cases.  If the VCAA is applicable, the Board must ensure that 
the required notice and assistance provisions of the law have 
been properly applied.  There are some claims, however, to 
which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  For example, it has been held not to apply 
to claims that turned on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-232 (2000).  The Board notes 
that the issue in this case turns on statutory 
interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is inapplicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  As such, no further action is required 
pursuant to the VCAA.


LAW AND ANALYSIS

Chapter 30 of Title 38, U.S. Code sets forth provisions to 
allow for educational assistance for members of the Armed 
Forces after their separation from military service.  See 38 
U.S.C.A. §§ 3001-3012.  A threshold requirement for Chapter 
30 educational assistance is the completion of certain 
requisite period of service.

In order to be entitled to Chapter 30 educational assistance, 
an individual must first become a member of the Armed Forces 
or first enter active duty as a member of the Armed Forces 
after June 30, 1985, and in the case of an individual whose 
obligated period of active duty is three years or more, serve 
at least three continuous years of active duty.  See 38 
U.S.C.A. § 3011(a) (1) (A) (i); 38 C.F.R. § 21.7042(a) (1)-
(2) (2008).  Additionally, an individual may establish 
eligibility for basic educational assistance based on a 
combination of service on active duty and service in the 
Selected Reserve if an individual first become a member of 
the Armed Forces or first entered active duty as a member of 
the Armed Forces after June 30, 1985, and completed the 
requirements of a high school diploma and successfully 
completed 12 semester hours in a program of education leading 
to a standard college degree.  38 C.F.R. § 21.7042(b)(1)-(2).

In this case, the veteran's DD Form 214 reflected that he 
served on active duty from March 1976 to November 1980.  No 
other period of active duty service was shown.  Further, the 
record does not indicate that the veteran had service in the 
Selected Reserve.  Moreover, the veteran himself stated on 
his April 2007 substantive appeal that he did not serve 
during a time period applicable under Chapter 30.  As such, 
because the veteran did not serve on active duty or in the 
Selected Reserve after June 30, 1985, he does not meet the 
basic eligibility requirements under 38 C.F.R. § 21.7042.  
Based on the evidence and this analysis, the Board finds that 
the legal criteria for payment of VA educational benefits 
under Chapter 30 are not met.  The claim must accordingly be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to eligibility for educational benefits under 
Chapter 30, Title 38, United States Code is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


